 ONEITA KNITTING MILLS, INC.51This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, Tele-phone No. 523-8100, if they have any questions concerning this notice or compliancewith its provisions.Oneita Knitting Mills, Inc.andInternational Ladies' GarmentWorkers'Union, AFL-CIO.CasesNos. 11-CA-P350, 11-CA-2390, and 11-CA-2467.June 17,1965DECISION AND ORDEROn March 22, 1965, Trial Examiner Martin S. Bennett issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief and the Charging Partyfiled a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejuricial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthese cases, and adopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the, Recommended Order of the Trial Examiner, as modifiedherein, and orders that Respondent, Oneita Knitting Mills, Inc.,Andrews, South Carolina, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder, as so modified:1.Add the following as paragraph 2(b) to the Trial Examiner'sRecommenued Order, the present paragraph 2(b) and those sub-sequent thereto being consecutively relettered :° (b)Notify the above-named employees, if presently serving in theArmed Forces of the United States, of their right to full reinstatement153NLRB No. 4. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was heard before Martin S. Bennett at Charleston and Georgetown,South Carolina, on November4, 5, 6, 7, and 9,1964.The consolidated complaints 1allege violations of Section 8(a) (1), (3)and (5)of the Act.The case has been ablybriefed by all counsel.Upon the entire record in the case,and from my observation of the witnesses, Imake the following:FINDINGS OF FACTS1.JURISDICTIONAL FINDINGSOneita Knitting Mills, Inc., a New York corporation engaged in the manufactureof men's underwear at Andrews, South Carolina, annually ships goods valued in excessof $50,000 to points outside the State of South Carolina.Goods in like amount areshipped to it from points outside that State. I find that the operations of Respondentaffect commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Ladies'Garment Workers' Union, AFL-CIO, and its Local 371,herein called the Union, are labor organizations within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background,the issuesThe instant hearings in November of 1964 reflect the second installment of thelabor dispute between the Union and Respondent.Local 371has been recognized asthe representative of Respondent's employees for many years in what is in essence aplantwide unit with the customary exclusions.The most recent of a series of con-tractswas extended only to July 10, 1963, and on that date the employees wenton strike.As for the first installment,hearings were held by another Trial Examiner in CaseNo. 11-CA-2170 and,on December 29, 1964, the Board issued its Decision, agreeingwith the Trial Examiner that Respondent had engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and(5) of the Act.It found variousforms of refusal to bargain in good faith during the prestrike negotiations and foundfurther that the strike which commenced on July 10, 1963, was a strike both causedand prolonged by said unfair labor practices.On January 28, 1964, Assistant DirectorNickBonanno of the Union wrote toPresident Robert Devereux of Respondent and, in behalf of the strikers duly named,stated "I hereby request unconditionally their return to their own respective jobs withall the respective seniority rights and privileges."On February 4 the great majorityof the strikers returned to the plant and were reinstated to their former positions withthe exception of 39 employees who fall into three categories?Respondent's refusalto reinstate these employees and to bargain with the Union with respect to two ofthese categories is attacked in the consolidated complaints litigated before me.These categories are (1)5 set-sleeve and sew-band operators who were reinstatedbut were deprived thereafter of the sew-band portion of their work;(2) 16 femaleknitters who were offered other work on February 4 and who declined reinstatement1 Issued July 31 and amended October 2, 1964, in Case No 11-CA-2350, and issued on thelatter date in the other cases, based upon charges variously filed on February 7, March 24,April 13, 16, and 29, July 2, and September 28, 1964.2 Respondent points out that the Union continued to picket, with nonemployees, itsNew York offices until May 4, 1964, urging that this demonstrates that the strike hadnot ended.The fact Is that an unconditional offer to return to work was made, that mostof the strikers were returned to work by Respondent, and that the very issues litigated hereexist solely because Respondent refused to reinstate certain strikers' to their former posi-tions.I see no basis for impugning the bona fides of the offer to return and so find. ONEITA KNITTING MILLS, INC.53because they wished to return to their former positions; and (3) 18 employees whowere denied reinstatement because of strike activities which were allegedly unpro-tected under the Act.It is undisputed that all of these cases stem from the same strike which was consid-ered by the Board in Case No. 11-CA-2170, and I find, as the Board did, that allstrikers whose cases are considered herein are unfair labor practice strikers.Respond-ent does not dispute the Union's majority status or that it is the representative of amajority of the employees at the Andrews factory.3Respondent admits, and I find, that all production and maintenance employees atits plant at Andrews, South Carolina, including carpenters, truckdrivers, janitors, knit-tingmachine fixer-learners, and sewing machine fixers, but excluding office clericalemployees, payroll clerks, foreladies and assistant foreladies, knitting machine fixers,and all other supervisors constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act. I further find that theUnion is, and at all times material herein has been, the representative of the employ-ees in said unit for the purposes of collective bargaining within the meaning of Sec-tion 9 (a) of the Act.B. The sew-band operatorsRespondent has some 10 to 15 departments, according to Plant Manager FrankUrtzOne of these is the set-sleeve department in which the sleeves of a man'sT-shirt are sewn to the armholes.Another operation performed in this departmentprior to the strike, during the strike, and also for a short time thereafter was, onoccasion, to sew in "sew bands" 11/2 inches wide in lieu of the sleeves.The loss ofthe latter work by five returned strikers, Odean Smith, Dorothy Glisson, Lizzie Ward,Christine Floyd, and Elma Powell, is the present issueThe sew-band work would appear about every 3 weeks in a batch of 1,000 or 1,100dozen and was processed in approximately 3 days.This work was uniformly assignedonly to the five operators with the most seniority and these were the five complainantsherein.The remainder of the department worked solely on the set-sleeve operationwhich carried a rate of 15 cents per dozen.When performing the sew-band opera-tion the operator was paid at the rate of 20 69 cents per dozen.The machines ofthese five operators were equipped with a special sew-band attachment expressly de-signed to handle the sew-band work.When these five unfair labor practice strikers returned to work on February 4 theywere assigned to machines which did not have the sew-band attachment.The sew-band work was then being performed by five girls, Minnie Bell Bouchette, EastlandGlisson,Mary Marlowe, Harriet Powell, and Doris Wheeler.All of the latter wereeither nonstrikers or employees who had abandoned the strike soon after its com-mencement and had worked throughout the strike.The shop committee unsuccessfully grieved to Plant Manager Urtz at the time.Then, in a letter to Respondent on February 27, Assistant Regional Director NickBonanno of the Union protested the loss of the sew-band work by the five com-plainants.On March 16, Urtz wrote Bonanno and rejected his claim for the work.A charge in Case No. 11-CA-2567 was filed on March 24, 1964, and promptly served,expressly attacking this action.On a date placed by Odean Smith as "around Easter," 4 Respondent set up a new"miscellaneous department" to handle various operations including the sew-bandwork.Five machines with sew-band attachments were physically moved to this newdepartment.One of the second group of five, Bouchette, was transferred to this de-partment and was joined by four different girlsThe other four in this second groupwent back to setting sleeves exclusively as had the five complainants herein.Of thethird group of five, two were strikers and three were not.Respondent continues todeny the sew-band work to the five complainants herein.Respondent contends that this was not an act of economic retaliation, alleging thatthe gross earnings of the complainants did not vary when they had been assigned tosew-band work. It claims that their production was less on the higher paying opera-tion with gross earnings similar to those on set-sleeve work. In support thereof,' In Case No. 11-CB-148, Respondent filed a charge against the International which wassettled on January 17, 1964, with this Company not a party to the settlementTherein,itwas agreed that the respondent in that case would refrain from physical violence, masspicketing, assaults, threats, and related conduct.This was followed by an exculpatoryclauseNo contention has been made that any of those named in the instant complaintswere involved in the alleged incidents covered by the settlement agreement.4 I note that Easter fell on March 29, 1964. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent has presented various earning records of the operators in question, bothbefore and after the strike, but these are deficient because they do not show whichwork the operator was doing during a given week or day.There is the more significant fact that the operators involved uniformly claim thatthey would earn more on the sew-band operation than on the set-sleeve operation.The fact that they earnestly desired this work and strove at length to get it, supportstheir position.Moreover, Respondent perforce recognized that there was someadvantage to performing this sew-band work, because it uniformly assigned this workto the girls with the most seniority and the five complainants were in that precisecategory.Indeed,when a vacancy arose shortly before the strike, SupervisorsCampbell and Devereux expressly assigned Christine Floyd to sew-band work in rec-ognition of her seniority.This recognition of seniority is significantSeniority is a commonly recognizedbasis for granting promotions and privileges in a plant. If Respondent's positionwere to be accepted, this would mean that not only the employees but Respondentitselfwas making something out of nothing and deluding all concerned.This viewis hardly tenable in a plant where seniority had always been recognized and still is ona departmental basisWhen Plant Manager Urtz set up the new miscellaneous department, he called inthe second group of five and told them that he was making other arrangements.Beadmitted that this decision was made after he received Bonanno's complaint about thefive strikers and conceded that when he received the letter from Bonanno"Iwouldassume I could have an unfair labor practice."Urtz claimed that the operators did not earn more on the sew-band operation.He was then asked why the work was assigned to the operators with the highestseniority.He replied only that this practice antedated his advent as plant managerand "I could not tell you why."He testified that he never asked why the senioroperators were given this work and added that he presumed the returning strikersmerely "thought"they could earn more money at this operation.I do not accepthis explanation because implicit therein is the view that he did not know what wasgoing on in the plant, a position in marked contrast with his other testimony andcontrary to the realities of the situation.To sum up, I find that there was an economic advantage to employees in per-forming the sew-band operation and that Respondent refused on February 4, 1964,to return its five sew-band operators to the jobs they held before the strikeRe-spondent recognized that it was vulnerable because it had ignored the departmentalseniority of these strikers,and sought to cover this by setting up a new departmentand assigning two strikers to this work,although not entitled to it by seniority. Iam convinced that this loss of work was in essence a petty retaliation against thefive strikers because of their strike activity,and that this was the reason why theywere not returned to their former positions.I find that Respondent has therebyengaged in unfair labor practices within the meaning of Section 8(a)(3) and8 (a) (1) of the Act.I further find that by this unilateral action taken without any consultation with theUnion, Respondent has refused to bargain in good faith.It is now establishedthat an employer must bargain with a recognized bargaining agent concerning mat-terswhich affect the wages, hours,and working conditions of those in the unit orwhich concern the elimination of unit jobs.Fibreboard Paper ProductsCorp. V.N.L.R.B.,379 U.S. 203, andTown & Country Mfg. Co., Inc.,136 NLRB 1022, enfd.316 F.2d 846(C.A. 5).Organizational changes as those involved herein are clearly matters for mandatorybargaining and prior discussion with the bargaining representative.Cf.Westing-house Electric Corp.,150 NLRB 1574, where the Board noted that the contract-ing out disapproved inFibreboard"involved a departure from previously estab-lished operating practices,effected a change in conditions of employment,or resultedina significant impairment of job tenure,employment security, or reasonablyanticipated work opportunities for those in the bargaining unit." It is further notedthat Respondent's basic operation is not altered by this concept.Respondent contends that the Union has waived its right to bargain on this andother issues and points to article 10 of the contract which states"The Employershall have the exclusive right to manage and direct its entire working force,includ-ing the right to hire, suspend,discharge,lay off, demote,promote, and transfer itsemployees."I find no merit to this contention for several reasons:(1)The contract expired on July 10, 1964.(2)Article 10 states that"However, the Employer shall not use such right for thepurpose of discriminating against any employee." ONEITA KNITTING MILLS, INC.55(3)Moreover, article 10 cannot be read independently of the rest of the contractand article 8 expressly recognizes departmental seniority.(4)At the very least, there is not present the express, clear, and unmistakablewaiver of a statutory right as required by decisions of the Board.See C &C Ply-wood Corporation,148 NLRB 414, andPuerto Rico Telephone Co.,149 NLRB 950.I find, therefore, that by unilaterally changing the working conditions of thesefive, returned unfair labor practice strikers, by ignoring their recognized departmentalseniority, by depriving them of it, and by refusing to bargain with their bargainingrepresentative on the matter, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and, derivatively, Section 8(a)(1) of theAct.SeeThe Great Atlantic & Pacific Tea Co., Inc.,150 NLRB 1222, andElltott-Williams Co., Inc.,149 NLRB 1242.C. TheknittersThese employees, 16 in number, reported for work on February 4.5Each wasgiven a notice stating:We offer you work in other jobs than knitters at your average pay.We fur-ther offer to give you the normal training period required for such jobs.We would like you to report here at 9:00 am. next Monday for individualconferences.We have men operating our knitting department at present time.We feelthis is a man's job.The Union immediately protested this move by Respondent, claiming that Re-spondent had constructively discharged these people because, as unfair labor prac-tice strikers, they were entitled to reinstatement to their former positions.On February 10, the entire group appeared at the plant and their spokesman, Vir-giniaNorris, told Plant Manager Urtz that they wanted to return to their formerjobs because they were trained for that work.Urtz refused, but did offer themsome other unspecified work in the plant.This was declined by the girls.Theirrequest for reinstatement is outstanding.The positions filled by the girls are still inexistence but are now occupied by men who were hired during the course ofthe strike.6What is immediately apparent here is that Urtz did not make the decision to placethe knitters elsewhere in the plant until after he received the letter dated January 28from the Union wherein reinstatement of these employees and the other strikerswas requested.Even then he had no specific location in mind for them.While Itreat below with Respondent's contention that it had decided in 1962 to replacewomen knitters with male knitters, the fact is that the decision was not made untilafter reinstatement had been sought by the strikers. It follows that this is an at-titude more consistent with discipline of the strikers.The fact is that this offer by Respondent of "other jobs" could not and did notconstitute substantially equivalent employment, because allsenioritywould be lostby these employees and their status would be that of newly hired employees.Thisfollows because Respondent operates on a departmental seniority basis.Uponplacement in another department, the returning strikers would have been junior notonly to nonstrikers, but also to persons hired during the strike, and in fact everyoneelse in the department.Stated simply, Respondent cannot penalize unfair labor prac-tice strikers solely because they have engaged in a strike by depriving them of theirseniority and the present issue amounts to precisely that.6 Actually only 15 reported for work on that day. Theirnames are:Marjorie PWardMady JohnsonGetty HowardShirley AckermanLorene C. EaddyCecile CusakMartha V. BruceWalker CreelDorothy MauVirginia NorrisFrances PlayerDorothy TurnerSusan TurnerRuby WhiteClara McClaryThe 16th, Juanita Casselman, did not return until March 10 because of illness.Theparties agree that her case is on a par with those of the other 15 except, of course, as toany offset to Respondent for potential backpay for the period from February 4 throughMarch 106 According to Urtz, he had 16 to 18 women knitters before the strike and now has15 to 16 men. I am not certain whether this indicates that Respondent operates with lessmen than women, although in one respect, treated below, Respondent contends that maleknitters sweep the floors, thus obviating the need of assigning a cleanup man on a part-time basis to this task as was allegedly done prior to the strike 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's claim that its decision to hire male knitters was of long standingis less than convincing.Urtz became plant manager early in 1962.At that time, hemet with the shop committee and expressed his desire to replace the women with menbecause of "compensation cases and back injuries."Objection was raised and heagreed that this would be done throughattritionby replacing departing women withmen.In July of 1962 two men were hired.One of these left Respondent's employ latein 1962 and the other was transferred at the same time to the position of machinefixer.No additional men were hired in 1963 until an undisclosed date after thecommencement of the strike in July.Urtz contends that there have been no com-pensation claims in the knitting room since the start of the strike in July of 1963and points to two within the 6-month period prior to the strike.Presumably, theinference is urged that the work is heavy or onerous although details are not supplied.Yet, one of the striking knitters, Susan Turner, was 5 feet tall, weighed 100 pounds,and had been there 6 years.It is significant that her sister-in-law, Dorothy Turner, who had no experience inthe work, applied for work as a knitter in March of 1963, was interviewed and hiredby Supervisor Webb Heine, and was placed on a 13-week training program. DorothyTurner is 5 feet 3 inches tall and weighs 90 to 95 pounds.Urtz was aware of thispersonnel action, testifying that he agreed to it because Susan Turner was a superiorknitter and had indicated willingness to help in the training of her sister-in-law.Be that as it may, on Urtz' version, he appears to have hired a likely candidatefor back injury and a compensation claim.The direct answer is that he hired thisslight female several months before the strike and put her on a 13-week trainingprogram, hardly a move consistent with a longstanding intent to install male knittersand eliminate back injuries and compensation claims.There is evidence from Urtz that by using male knitters he has been able toeliminate the part-time cleaning man in the department, and, further, that the rejectrate with men has dropped to 3 percent from the previous 5 percent prior to thestrike.According to knitter Walker Creel, the sweeping performed for the womenconsisted solely of sweeping the floor at the end of each shift by the yarn boy, anoperation taking but a few minutes, and substantially less than that testified to byUrtz.On the other hand, Respondent's claim as to the drop in rejects with the menstands unchallenged on this record.?Furthermore, the same issue is presented here as in the case of the sew-bandoperators and perforce the same result is dictated by theFibreboardandTown &Countrydecisions,supra.I think it beyond question that the type of work to beperformed by returning unfair labor practice strikers and their deprivation of de-partmental seniority are terms and conditions of employment.Disregard of theirseniority, as indicated, amounted to the grant of supersemority to nonstrikers andstriker replacements.SeeN.L.R.B. v. Eiie Resistor Corp,373 U.S. 221.As setforth above, the elimination of unit jobs is a mandatory subject of collective bar-gaining.Respondent flatly refused to treat with the knitters' offer to return to theirformer posts, but was willing to discuss only the different work they might there-after do.The decision to eliminate them as knitters was a fait accompli.And,significantly,Respondent completely bypassed the recognized collective-bargainingrepresentative and sought to deal individually with the employees themselves.Nor does this impose an insuperable burden upon Respondent.The girls couldand should have been reinstated to their former positions, which are in existence,and Respondent then could have discharged its obligations under the Act by bar-gaining with the Union concerning the manning of the knitting department, some-thing it had not done since 1962. SeeEdmund A. Gray Co., Inc.,142 NLRB 590.Indeed, Respondent's admitted discussion of this matter early in 1962 amounted toa recognition of its bargaining obligations.The thrust of the instant decision is thatRespondent readily and easily could have done the same in 1964.Having previously found that the Union has not waived its right to bargainin this area, I find, accordingly, that by unilaterally depriving its striking knitters ofdepartmental seniority and by failing and refusing to bargain with the Union on thematter, Respondent has not met its obligations under the Act and, on and afterFebruary 4, 1964, has engaged in unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act. I further find that the foregoing deprivation of seniorityconstitutes discrimination against said unfair labor practice strikers solely because7Whilethe evidence does tend to support Respondent'sposition with respect to thedrop in rejects and the elimination of a sweeper,the factstill remains that there has beena change in seniority solely because of engaging in a concertedactivity ONEITA KNITTING MILLS, INC.57they had engaged in concerted and union activities and is therefore violative ofSection 8(a)(3) and 8(a)(1) of the Act. SeeThe Great Atlantic & Pacific TeaCo., Inc., supra,andElliott-Williams Co., Inc., supra.8D. Alleged misconduct by strikersThe consolidated complaint alleges that Respondent refused, upon unconditionalapplication,to reinstate 18 strikers on and after February 4, 1964Their namesare Naomi McGee, Patsy King, Vermie Bodiford,Joyce High,Emma Joan Long,Willa Mae McGee,Evelyn Collins,Janice(Marshall)Martin, Yvonne West, EdnaLee Long, Harris Casselman,Martha Watford,Julia Ackerman,Jack Newton, Rich-ardCook,Nettie(Miriam)Owens, Frances Allen, and Hazel Brantley.Re-spondent contends that these 18 strikers engaged in misconduct during the strikeand, because of this,it refused to reinstate them to their former positions.No evidence was presented as to 1 of the 18, Harris Casselman.Respondentstates in its brief that Casselman"has been reinstated"and that he was unable totestify "due to overseas military service."The record is silent as to his purportedmisconduct.I assume that this means that Respondent does not withhold reinstate-ment from Casselman but, in order to avoid further proceedings,I shall lump himin with other strikers hereinafter ordered reinstatedThe strike commenced on the afternoon of July 10, 1963.The Union plannedto rotate its pickets at five plant gates.On July 10 and 11, the plan broke downand, for example,on the morning of July 11, according to Lieutenant Cecil Dil-worth of the South Carolina Highway Department,there were about 150 strikers inthe vicinity of the mill.A temporary restraining order was issued by a local courton July 11 restricting the number of pickets at the plant to 10. It appears that asidefrom the first 2 days, things were relatively peaceful at the plant for a strike whichlasted some 7 months.The General Counsel and the Union argue that in evaluating the conduct herein,note must be taken of the fact that the instant strike was caused and prolonged byRespondent's unfair labor practices.They point to court precedent that engagementin conduct unprotected under Section 7 of the Act does not,ipso facto,preclude areinstatement order for an unfair labor practice striker and that the seriousnessof the employer's unfair labor practices is to be considered in balancing the issue.N.L.R.B. v. Thayer Co.,213 F. 2d 748(C.A. 1), andKohler v. N.L.R.B.,300 F. 2d699 (C.A.D.C.).This policy has been followed by the Board.See,e.g.,ElmiraMachine & Specialty Works, Inc.,148 NLRB 1695. But seeN.L.R.B.v.R.C. CanCompany,340 F. 2d 433(C A. 5).While the net result of this may be that anything short of aggravated assault willnot disqualify such a striker,this policy is deemed to be binding upon me. Initially,however, it is noted that some of the incidents involved are on the trivial side or elsethere is an absence of adequate identification.These cases will be treated with first.1.The Yoakum Newton car incidentLieutenant Dilworth of the State police testified, and I find, that he and twoofficers were assigned to duty at the plant on and after July 11.His interest wasbasically to keep open the State highway which bordered the plant.At approxi-mately 7 a.m., a car driven by Yoakum (also known as Jack) Newton approachedthe gate.Officers parted the pickets and Newton started to drive in "very slowly."Itwould seem that some of the pickets were slow to get out of the path of thevehicle.According to Newton who testified for Respondent, complainant RichardCook opened the car door next to Newton, the window being rolled shut, and askedhim not to run over the girls.Newton attempted to pull the door shut.Cookopened it a second time and Newton closed it.Lieutenant Dilworth, who did nothear what Cook said, then instructed two officers to arrest Cook and this was done.Cook's version is in substantial agreement with that of Newton.Cook made nogestures at Newton and did not attempt to grasp him.That Cook was correct in his appraisal of the situation is shown by the testimonyof Newton that the local sheriff, also on the scene, directed him to stop becausestrikerEvelyn Collins was in the path of the vehicle. I deem it immaterial toresolve a conflict as to whether Cook was beside the vehicle or passed between two8 On this posture, I deem it unnecessary to treat with the argument that strikers mustbe returned to their prestrike jobs, if in existence, versus the contention that nondis-criminatory economic factors may permit their reinstatement to substantially equivalent ifnot identical positions.SeeThe Chase National Bank of the City of New York,65NLRB 827, 829. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDofficers in order to reach and open the door. I accept Cook's testimony that heopened the door because the window was closed and it is readily apparent that therewas much noise at the time.Newton's wife, Vera, a passenger in the car, attributed to Cook the statement thatwhen Cook opened the door, he said "You've got some people inside of the car thatcan't go in to work." 9According to Cook, in asking Newton not to run over thegirls, he stated that "the life of one of those girls wouldn't be worth his job to him."I credit the testimony of Cook which, in essence, is corroborated by that of YoakumNewton.And, even on the face of Mrs. Newton's testimony, I find that this state-ment, unaccompanied by any physical action beyond that appearing herein, is in-sufficient to disqualify Cook and render him unfit for further employment.Respondent also attacks the conduct of several female strikers at the scene.Thus,Mrs. Newton testified that striker Julia (Judy) Ackerman walked in front of the caras it slowly entered.This Ackerman freely admitted, stating that she was attempt-ing to assist a fellow picket to her feet and out of the way, at which point the policeescorted her to one side; she did not touch the car.According to Mrs. Newton, four complainants, Evelyn Collins, Vermie Bodiford,Joyce High, and Willa Mae McGee, struck the slowly moving car with their fistsas it passed but did not inflict any damage upon the vehicle.As indicated, Statepolice, as well as the local sheriff, were on the scene and in control of the situation.Under the circumstances, I do not consider this conduct as rising to that requiredunder the standards and I see no merit to Respondent's position with respect to thesefive strikers.2.The Jose Mallo incidentMallo, the quality control manager, moved to the United States from Cuba 41/2years ago and was inside the plant fence on July 10, together with Supervisor JackiePowers.According to Powers, striker Jack Newton shouted in the direction ofMallo "Look at that s.o.b. Cuban, send him over to Castro."Mallo's version wasto the same effect.According to Newton, it was picket Mary Chavis who shoutedthat Mallo should "go back to Cuba with Castro."Newton denied making the state-ment, but admitted laughing loudly when he heard Chavis make the statementset forth above.Mallo,manifestly a proud man, was understandably incensed by the remark.While I believe that in his perturbation he mistook the maker of the remark andthat Newton did not make it, this is actually unimportant.The statement, even ifmade by Newton, can hardly be considered of so devastating a nature as to renderunfair labor practice striker Newton unworthy of further employment. In fact, Idoubt that a similar statement, made by an employer in the context of a unionorganizational campaign, would be considered violative of Section 8(a)(1) of theAct.Furthermore, Newton uncontrovertedly testified that in a conversation aroundChristmas of 1963, Plant Manager Urtz told him that he was pleased that Newtonhad not bothered anyone during the strike.Accordingly, I see no basis for denyingreinstatement to Newton.3.The "scab" poemPaul Howard, on social security, is not an employee of Respondent, but his wife,Sadie Howard, is.Howard regularly drove his wife to work and apparently alsobrought in her lunch.Respondent adduced evidence that Nettie (Miriam) Owensapproached Howard and his wife as they entered the mill one day in August, lessthan a month after the stike commenced, and attempted to hand a sheet of paper toMrs. Howard. She ignored the offer, but Howard accepted it together with a requestthat it be delivered to his wife.After passing through several hands, it ultimatelywas delivered to Mrs. Howard.The document, which was rejected herein, contained a short poem by Jack Lon-don entitled "A Scab" that was well known during labor disputes of an earlier dayI deem it unnecessary to set it forth herein except to note that it compares a "strikebreaker" unfavorably with Esau, Judas Iscariot, and Benedict Arnold, and also asbeing unacceptable to the Devil. Be that as it may, while the poem indeed containsstrong opinions, it contains no threats and I see no basis herein for denying Owensreinstatement.4.The firingof weaponsThe above-mentioned Nettie (Miriam) Owens is wed to one Lamar Owens who isnot an employee.Their next door neighbor was employee Carl Newton, who workedduring the strike.According to Newton, during the latter part of July, he wasoNewton's sister and uncle alsowerein the car but did not testify herein ONEITA KNITTING MILLS, INC.59awakened at approximately 3:30 one morning by the sound of a shotgun being dis-charged.Approximately 15 minutes later, he observed the Owens couple drive upto their residence.He later discovered that his garage had been hit with buckshot.He claimsthat he is fully familiar with the sound of a shotgun.About 1 week later, the Owens couple alighted from their car and he heard Nettie(Miriam) Owens shout "Don't let the scab sleep."Lamar Owens soon thereaftercame out of his home, discharging his gun, but his wife was not with him.Thatnight the Owens radio was played very loudly.The houses are some 20 feet apart.On a third occasion, around August 1, Lamar Owens allegedly discharged a shotgunin his backyard.Newton did not place Nettie (Miriam) Owens on the scene; in-deed, he did not see Lamar Owens but noted only the flash of the gun. It may benoted, according to Newton, that he and Lamar Owens are good friends.Even on the face of the foregoing, I see no basis for denying reinstatement to Nettie(Miriam) Owens.Moreover, as she uncontrovertedly testified, she does not own aradio, her husband owns a .25 automatic pistol and not a shotgun, and she has seenNewton discharge his own weapon, a shotgun. She admitted that her husbandoccasionally discharges his pistol after cleaning it and added that her neighbors,unlike her husband, do some hunting in this rural area.5.Egg throwing at Paul HowardPaul Howard, identified above, testified that he was proceeding to the mill alonein his car at 3:15 p.m. one day in order to get his wife.He stopped at an intersec-tion with the main highway and a pickup truck passed by.Two women not involvedherein were in the cab and striker Martha Watford was in the rear.As the truckpassed,Watford threw eggs at his car and shouted "There goes that scabby bitch."Watford denied ever participating in this incident and further claimed that shenever rode in the rear of a pickup truck.On the one hand, Watford gave some testi-mony concerning being shot at with a water pistol containing acid, treated below,which is partly dubious.On the other, it is difficult to appreciate how Howard,manifestly a slow moving and slow reacting person, could have heard much shoutedfrom a truck passing his car, which was stopped at an intersection.The Union argues that Howard testified that he did not communicate with Re-spondent concerning this alleged incident until about a week prior to the hearing andthat this therefore could not have played a part in Respondent's refusal to reinstateWatford.However, I believe the record is ambiguous in this respect and do not relyon this claim. In view of Howard's demonstrated slow reflexes at the hearing, I amdisposed to credit Watford and find that she was not involved in this incident.Ac-cordingly, Respondent's contention in this respect is rejected.6.The McKenzie auto incident of July 11Vivian McKenzie and her daughter, Aloma McKenzie Poston, worked throughoutthe strike, driving to work in the latter's car.On July 11 they were driving homeafter work on a State highway at a rate of 40 to 50 miles per hour.As they tra-versed a curve in the road, a blue pickup truck proceeding in the opposite directionpassed them. It would seem that the truck was traveling at or about the same rateof speed.According, to Vivian McKenzie, there were 3 or 4 persons in the cab and12 to 15 persons standing in the rear.She recognizedMartha Watfordas one ofthose standing in the rear.Her daughter recognizedonly Watfordas among severalstanding in the rear.As the vehicles passed, according to Vivian McKenzie, white and red objects, laterascertained to be eggs and tomatoes, were thrown from the rear of the truck at theMcKenzie vehicle; apparently only several of the eggs struck the car.She was unableto state thatWatford threwany of these objectsbut did observe Watford with herhand raised behind her head.Aloma McKenzie Poston merely identified Watfordas one of those in the rear of the truck.Watford denied being a passenger in a blue truck on this occasion and denied thatshe threweggs.It isunderstandable that identification is difficult under such cir-cumstances, with two vehicles traveling in opposite directions at a relatively high rateof speed.Moreover, I do not read the testimony of Respondent's witnesses as con-stituting adequate identification of Watford on this occasion as the culprit. I there-fore see no basis in this incident for denying reinstatementtoWatford.7.Egg throwing at Vivian McKenzie on August 14VivianMcKenzie testified that on her way to work on or about August 14, acream-colored car followed her car for about 11/2 miles into town.There were 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDthree persons in the car and she identified Yvonne West as the driver.As theyentered town, two eggs were thrown from the cream-colored car at her car; neitherstruck the car.McKenzie did not know who threw the eggs, but recalled that Westshouted something at her.West denied throwing any eggs at McKenzieShe drives a white automobile and,to this extent, I do not deem McKenzie's identification of the vehicle as being amiss.However, even on McKenzie's testimony, West is not identified as an egg thrower.I believe that under the stated precedents, rightly or wrongly, something more thanbeing the driver of a vehicle is required here.Accordingly, I see no basis here fordenying reinstatement to Yvonne West.8.Following the Bouchette carOn July 11 or 12, according to nonstriker Thelma Bouchette, she left work witha passenger, Rachel Ward.They were followed by a car containing Willa MaeMcGee, Joyce High, Evelyn Collins, Nettie (Miriam) Owens, and Janice (Marshall)Martin 10As they arrived at Ward's home, the other car stopped and McGeealighted, opened the car door, told Ward to get out, and stated that she wanted tobeat her up.At this point, a police car arrived on the sceneThe group in thesecond car was instructed to disperse and they immediately did so.As I read Bouchette's testimony, there was no physical contact between McGeeand Ward.There is also substantial evidence that a meaningful predicate antecededthis incident.Evelyn Collins and Willa Mae McGee testified, in substantial agree-ment, that as they began picket line duty that afternoon a car with Bouchette, Ward,and a third person left the plant.The car passed by the pickets and someone inthe car called them "dirty whores."The car circled the block, repassed the pickets,and again someone in the car addressed them similarly. Incensed by this greeting,the group of pickets abandoned the picket line, entered a nearby auto, and followedthe car.As both cars arrived at Ward's home," McGee opened the car door andprotested being addressed in such uncomplimentary terms.At this point, the policecar appeared on the scene and prevented any further action.Bouchette partially corroboratedMcGee and Collins, admitting that somethingwas said as her vehicle went by the pickets, although she further testified that shedid not remember anything being shouted by the occupants of her vehicle.On theother hand, she did admit that her car had circled the block several timesUnderthe circumstances, I credit Collins and McGee. I find that the derogatory languagewas uttered by occupants of the Bouchette car and led to their being followed.And,in any event, in the absence of physical contact, I do not deem McGee's conduct onthis occasion to be such as to warrant denying her reinstatement.9.The 9-mile curve incidentOn or about August 14, Iva Lee Lambert, accompanied by a group of women, wasdriving home from work and had proceeded approximately 6 miles to the vicinityof a curve in the road known as the 9-mile curve.As she traversed the curve at 40to 45 miles per hour, she observed some strikers, apparently all women, beside theroad and they proceeded to throw eggs at her car. She identified Janice MarshallMartin, Vermie Bodiford, Joan Long, and Naomi Howard McGee as the culprits.Two others were sitting in a parked truck and she does not claim that they threw eggs.Lambert stopped her car and commenced writing down the names of those involved.At this point, the offending group got into the truck, started up, passed Lambert'scar and soon turned into a nearby road known as Chavis Road along which MaryChavis resides.Lambert followed them, pulled in behind them and parked in sucha position as to substantially, if not completely, block the road.She continued towrite down the names of those in the group during which Vermie Bodiford cameover and invited the group to alight from Lambert's car if they wished to engagein fisticuffs.Mrs. Lambert declined the offer, stating that she merely wished to recordnames.There was no physical contact of any nature and Lambert drove away with-out further incident.She wrote a total of 10 names, 6 in addition to the alleged eggthrowers named above.la10MissMarshall became Mrs. Martin subsequent to this incident"There is some conflict about whether this took place at Ward's home or at a servicestationThe same conclusions would follow in either event.12There is no identification as egg throwers of the other six, Patsy King, Prances Allen,Joan Long, Evelyn Collins, Mary Chavis, and Jimmie Lambert.The last two are notcomplainants herein. ONEITA KNITTING MILLS, INC.61Lambert's testimony on cross-examination was far less specific.Contrary to herdirect, she was unable to identify anyone who threw eggs at her car as she originallypassed the group beside the highway. She claimed that she stopped her car andbacked up in the direction of the group.At this point her car was again struckby eggs.She then, from some 25 or 30 feet away, identified Vermie Bodiford,JaniceMarshall Martin, and Mary Chavis as the egg throwers.This testimony, itis readily apparent, omits the previously identified Long and Howard and introducesChavis as a thrower.13With some hesitation, after further examination, she againidentified Naomi Howard McGee as an egg thrower; she did not reidentify Long,however.Bodiford recalled being with the group, that Lambert followed them to ChavisRoad and took names, and claimed that she saw no signs of eggs.Martin and McGeetestified to the same substantial effect.All denied throwing eggs.The area involved and the circumstances obviously make positive identificationdifficult, and it appears to be well settled that mere presence and nonparticipationis insufficient to support a denial of reinstatement.While I believe that eggs werethrown, the General Counsel and the Union also point to certain conduct by nonstrik-ing employees which they claim should be given weight in considering this and otherepisodes which follow.14Thus, Carolyn Zurcher Williams testified that she and other nonstrikers becameirritated by the fact that cars of strikers were following them after work.There-fore, several days before August 13, she and other nonstrikers bought some balloons,filled them with water, and proceeded to hurl them at the cars driven by strikerswhenever, in their opinion, they came too close.Her supervisor in the mill wasaware of what she was doing.The witnesses for the General Counsel agree that the balloons were thrown butdiffer as to the technique.What happened, according to the corroborative testimonyof Emma Long, Janice Marshall Martin, Willa Mae McGee, and Joyce High wasthat cars driven by the nonstrikers overtook and passed cars driven by the strikersand that Williams and nonstriker Barbara Ackerman threw the balloons at the wind-shields of the strikers' cars.Supervisor Devereux was on the highway at the timeand was advised of the incident.There was no discipline of the nonstrikers.TheGeneral Counsel and the Union point out that it was only subsequent to the forego-ing incident which quickly became known that the egg throwing largely came intothe picture.It is undisputed further that around Christmas of 1963 a nonstriker, Don DeSilva,passed through the picket line adjacent to which open fires had been built becauseof the cold.As he went by, he threw some firecrackers into the fire.The result-ing explosion caused flying embers to scorch the coat of picket Ida Owens.DeSilvawas subsequently found guilty of disorderly conduct and fined $10. SupervisorDevereux was in the local court at the time and DeSilva was not disciplined byRespondent, although on March 1 he was discharged for undisclosed reasons, ap-parently unrelated.There is a further factor that although Mary Chavis was iden-tified by Lambert she was not disciplined by Respondent.This is not to say thatan employer may not pick and choose from among alleged offenders. It does reflect,however, upon the basic identification made by Lambert.Martha Watford uncontrovertedly testified that she i as on picket duty late inJuly when nonstriker Louise Blakely leaned from a car in which she was a passengerand squirted a water pistol at her.The liquid burned or made a hole in Watford'sblouse and undergarment.She continued to picket for about 1 hour, remedying thealleged blistering of her body by holding her undergarment away from her skin.Blakely did not testify herein.While I am inclined to feel that Watford may haveexaggerated the damage to her body, in view of continuing to picket despite thepresence of other pickets, I do find that some liquid of a more or less noxious naturewas used.Under all the circumstances with evidence that this was not relatively a one-sidedaffair, the less than compelling identification of the persons involved in the incident,13As I furtb-r read her testimony, she attributed the unaccepted invitation from Bodi-ford to fight re have taken place at that time and not at Chavis Road14This is not to say that nonstrikers are required to be sitting ducks for aggressionby strikers or that the strikers herein were engaged in a tea partyIt is to say thatthe applicable precedents described above compel of constrain me to consider the over-all picture. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe change in identifications, and upon consideration of their status as unfair laborpractice strikers under the applicable precedents, I see no basis for denying reinstate-ment to any of those named in this incident.1510.The Linda Cannon incidentAbout the time of the previously described incident, Linda Cannon was drivinghome from work.As she turned off the road, two cars occupied by women passedand eggs and tomatoes were thrown at her.The two cars then turned around, droveback, and the same objects were again thrown.During the first pass, she identifiedJaniceMarshallMartin as the driver of the first car, and Vermie Bodiford as thethrower of tomatoes.She did not recognize anyone in the second car and her iden-tification is based solely on the first time she was passed by the vehicles.Martin recalled that incident but claimed that Cannon passed the car in which shewas a passenger.She placed Joyce High, Bodiford's sister, in the car, but not Bodi-ford.She saw nothing thrown.Martin was admittedly served with a warrant andpleaded guilty to disorderly conduct and reckless driving.Bodiford was similarlyserved and pleaded guilty only to the former charge. It appears that the fines whichwere assessed were paid by the Union.Bodiford claimed herein that she was not on the scene, that she was at home thatday, and that she pleaded guilty for family reasons, unexplained, to protect her sis-ter.High testified to the same effect and that the incident did not take place asclaimed by Cannon.This brings to mind the language ofKohler, supra,that "sanctions other than dis-charge-criminal prosecutions.are available to prevent and remedy certain em-ployee misconduct ... "While I do not construe this as granting a license to en-gage in homicide or mayhem, the sense of it, and I deem it to be binding upon me,is that the denial of reinstatement is not "essential to the protection of legitimateinterests of employers and the public." 16Assuming that this incident did take place as Cannon testified, it is also clearthat it followed the balloon incident by several days.On balance, the conclusionis not warranted that the participants therein, whoever they may have been, are unfitfor further employment.1711.The Eastland Glisson incidentEastland Glisson worked throughout the strike and uncontrovertedly testified thatshe was followed "several times" by cars containing Martha Watford, Willa MaeMcGee, Joyce High, and noncomplainants Mary Wilson, Nell West, and Wilcox.When questioned further, she developed into a most vague witness who could not sayhow often it happened and was unable to fix dates or occasions.She later testified that she drove home for lunch during her 30-minute lunch breakand that Yvonne West and Edna Long would pull their car in front of hers and notlet her pass, adding, "they just crept along and they would turn around and laughand call me scab."They also used words which, according to Glisson, a lady wouldnot care to repeat.She did not state which of the two was the driver.There wasnever any physical contact between the cars and Glisson was unable to state whetherother cars were in the area.I find her testimony as to the first named group to be too vague to support a findingof the nature urged herein by Respondent.While her testimony as to Yvonne Westand Edna Long was somewhat more factual, I do not deem it as rising to the statureof conduct sufficiently grave to warrant withholding reinstatement.12.The McKenzie gate incidentTwo incidents remain for consideration herein.Both took place on the afternoonof July 10, the first day of the strike.They are perhaps the most troublesome ofthe lot forit isundisputed that the scene was more turbulent than on subsequent16 Plant Manager Urtz testified that shortly before this hearing, McGee admitted to himthat eggs were thrown, but could not Identify the throwers. I credit Urtz and find thatthey were thrown.16 I deem it unnecessary to fully adopt the theory of the General Counsel that all thevarious sanctions described therein dispose of the situation. If followed, the ultimateconclusion would be that no unfair labor practice striker would be denied reinstatementand not even Kohler goes that far.17The sisters are different sizes and it is not contended that they resemble each other. ONEITA KNITTING MILLS, INC.63days.Turning to the first incident, Vivian McKenzie and her daughter, AlomaMcKenzie Poston, arrived for work on the afternoon shift.Local police were onduty in the vicinity of the picket line.Observing that the car in front of her had stopped, Poston drove off and parkednearby.The two ladies approached the picket line, did not hesitate and startedthrough the pickets at a rapid pace. In fact, Poston demonstrated herein how shecrossed her arms in front of her, not unlike a fullback running with a football, orsimulating same.McKenzie testified that her daughter preceded her, that Hazel Brantley grabbedher daughter and then grabbed McKenzie. She saw Joyce High, Evelyn Collins,and Willa Mae McGee pulling at Poston who, nevertheless, was able to force herway through the gate. In the process, Poston's blouse was torn and pulled apart.During cross-examination she admitted that, in her affidavit, after being asked to tellwhat happened, she named only Brantley as seizing her and her daughter, and statedthat Brantley was the only one she could identify; furthermore, in an affidavit onJuly 11, 1963, to Respondent's attorney, she similarly named only Brantley.Poston testified that there were 25 to 30 pickets at the gate as she started to enter.Brantley and Collins grabbed her and High and McGee held and jerked her. Super-visorDevereux was on the scene and immediately spoke up.He said that theyshould turn her loose and there was to be no violence; the girls promptly complied.Poston immediately entered behind her mother. She recognized only Brantley asgrasping her mother.Collins,High, and Brantley gave different versions of the incident.18Brantleytestified that she was standing at the gate, grasping a gate post with her left hand.She saw Vivian McKenzie about to enter and reproached her for crossing thepicket line in view of how much the Union had done for her. She pointed outthatMcKenzie had asked the shop committee to assist her in obtaining work follow-ing substantial layoffs, that the shop committee had worked hard to return her towork, and that McKenzie was repaying this by crossing the picket line.McKenzie retorted that she was going in and grabbed at Brantley's left arm as didSupervisor Devereux who was inside the gate; this move dislodged Brantley's watchand caused it to fall to the ground.Brantley pulled loose and picked up her watch.She did not see McKenzie thereafter, did not see Poston that morning, and did notknow how the latter's blouse was torn.Devereux did not testify herein.Joyce High admitted being at the gate that afternoon.She testified that she sawMcKenzie and Poston and that Vivian McKenzie passed by with her, McKenzie's,arm extended in front of her in such a manner as to knock High down to the ground.She denied that she grabbed at either McKenzie or Poston.According to Collins,she saw the two women approach and observed McKenzie pass through the gate un-touched by Collins or anyone else.Poston followed her mother in a fast walk and,as she passed Collins, swung her hip to one side and knocked Collins to the ground.She denied grabbing at or tearing Poston's blouse.Not unlike many such situations, the truth probably lies between both versions.Poston's blouse was produced at the hearing and I am convinced that her blousewas torn as she went through the picket line on this occasion by pickets and not bynonstrikers.On the other hand, there was obviously much confusion.McKenzie'saffidavit, unlike her testimony herein, is silent as to the identity of anyone who heldPoston except Brantley.The inference is warranted that she was not averse tobolster her daughter's testimony, particularly so inasmuch as private litigation ispending between Poston and her alleged assailant-defendants.I do not believe that would-be workers are required to stand by and wait untilthe strikers choose to make a path for them.This would be a curious refinementof the purported rights they have under Section 7 of the Act.On the other hand,police were on the scene and in a position to readily clear a path. In this context,the two women chose to advance rapidly into the group and one, Poston, assumed aposition consistent with one utilized in football so as to rapidly achieve yardage.I also think it likely that McKenzie and Poston were probably ill situated to pin-point their alleged assailants.Presumably they were perturbed; indeed, most peo-ple in their position would have so reacted because of the picket line.Stated other-wise, I doubt that one passing through a group of people he knows to be hostile tohim is the most reliable witness of what takes place.True, those on the picket lineare highly interested witnesses who wished to be returned to their positions.On the'-McGee's testimony was taken at her home because of imminent or overdue childbirth.She was only questioned concerning another incident dsecribed below. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDother hand, as indicated from the unsatisfactory nature of McKenzie's testimony, andthe interest of the McKenzie's in private litigation, I am not persuaded that their ver-sion is the correct one.On balance, I find that there was turmoil at the gate, that there was some briefimpediment to the hasty entrance of the two women, and that, at best, they recalledsome of those on the scene but not necessarily those who tore Poston's blouse orwho may have grasped either lady.Accordingly, although the question is not freefrom doubt, I shall not recommend that reinstatement be withheld from the com-plainants involved herein.13.The Bouchette fence incidentThis incident is as troublesome as that described above.Thelma Bouchette re-ported for work on the afternoon of July 10, saw the group of pickets at the gate, andimmediately decided to enter the plant in another manner, viz, by climbing over theplant fenceBouchette is but 5 feet tall.The fence is 7 feet high and is a metalcyclone fence with chain links which form sharp open prongs at the top, some 2 incheslong.A tube or bar parallels the ground on the inside of the fence, below the ex-posed prongs.The means by which Bouchette proposed to attempt the fence was tostand on the rear bumper of an automobile parked some 4 to 5 feet distant fromthe fence.The record does not disclose precisely how far this was from the groupof pickets.After mounting the bumper, she reached for the fence, obviously at an awkwardangle, and attempted to climb over.At this point, she encountered logistics prob-lems as well as uncooperative pickets.As will appear, I believe that she encounteredthe former first.Bouchette initially testified that she was able to reach over and grasp the insidebar of the fence and to place one foot on top of the fence.At this point, Willa MaeMcGee grabbed her other leg and started pulling on it.Bouchette later added thatNellWest, to be distinguished from complainant Yvonne West, also grabbed thissame leg.She recalled that Nell West cursed her as she was on the fence andBouchette called to employees Jackie Powers and Jose Mallo on the inside of thefence to help her.She claimed that her wrists were over the fence and not cut and that they did notstart hurting untilMcGee and West commenced pulling on her legShe was ableto achieve release only when Powers and Mallo, on the inside, lifted her wrists, thuspermitting her to drop back on the outside of the fence. It is undisputed that herwrists were bruised and required bandaging. It is also undisputed that she reportedfor work on the following day and continued to work thereafter.Jackie Powers testified for Respondent that Nell West and Willa Mae McGeecaught Bouchette by the feet and stated that she could not go in.He removed herwrists from the fence and asked the two women to let her down. Interposing at thispoint, it certainly would seem that if her wrists were released, Bouchette could nothelp but fall back on the outside of the fence.An affidavit previously given by Powers to the General Counsel indicates that hispresent recollection is significantly different.He there stated that Nell West waspulling on Bouchette, that West stated Bouchette was not going to work, and thathe saw "no others" pulling on Bouchette.He testified that he first thought ofMcGee'sinvolvement therein when he was queried concerning the episode on thewitness stand and that he now recalled her presence.The fact is that McGee wasone of only two involved in the matter and this does reflect on Powers' recollectionand evaluation of the incident.Mallo's testimony was somewhat more realistic.He observed Bouchette's attemptto jump on the fence from the car "which she couldn't do."As I read his testi-mony, he saw Bouchette grasp the top of the fence, after which one of the picketstook hold of her leg; this was McGee, although he thought that West was also in-volved.He added that Bouchette never got a foot on the fence because the anglewas impossible and, at best, she might have put one foot against the side of thefence.When the two men released her hands, she slid down outside the fence.I note that the name of West, who did not testify herein, was on a list presentedfor reinstatement on January 28, 1964, and she apparently was returned to workwithout objection.McGee freely admitted grabbing Bouchette's leg, but testified that Bouchette hadfirstcomplained about her hands hurting and had asked Powers and Mallo for as-sistance.It is clear that West also grabbed Bouchette by the same leg or ankle.On the entire picture, I believe that the sequence was as follows.Bouchette in-expertly attempted to surmount the fence from a difficult if not impossible angle for ONEITA KNITTING MILLS, INC.65one of her size.Her wrists became caught, she panicked and called for help; atabout this time, McGee and West grasped one of her feet, manifestly in an effortto impede her passage across the fence. It would seem that she could not have madeitacross in any event. It is also clear that McGee and West sought to deter hercrossing.It perhaps begs the question to term this a matter of "animal exuberance" on thepart of McGee and West. It also begs the issue to note that Bouchette probably at-tempted something beyond her capacity.On the one hand, the girls instinctivelyreacted to Bouchette's act and attempted to impede her progress.On the other hand,Respondent apparently did not view adversely West's participation in the incident,although it is clear that she was as involved as McGee.This does reflect on theseriousness with which Respondent allegedly viewed the incident.Were this a matter of first impression, I might view it otherwise, but, in view ofthe stated court and Board precedents, as well as the various considerations hereto-fore expressed, including the absence of discipline of West, I am constrained to findadversely to Respondent on this incident, and shall recommend the reinstatementof McGee.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, and occurring in con-nection with its operations set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shall rec-ommend that it cease and desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that Respondent has unlawfully denied reinstatement to 34 strik-ing employees and has imposed discriminatory conditions of employment upon5 reinstated employees of the set-sleeve department.I shall therefore recommendthatRespondent offer immediate and full reinstatement to said 34 strikers to thepositions they held prior to the strike, without prejudice to seniority or other rightsand privileges.I shall further recommend that Respondent make whole all 39 forany loss of pay suffered by reason of its discrimination against them. Said lossof pay, based upon earnings which each normally would have earned as wages fromthe date of discrimination to the date of reinstatement, 19 shall be computed on aquarterly basis in the manner provided in F.W. Woolworth Co.,90 NLRB 289SeeN.L R.B. v. Seven-up Bottling Co.,344 U.S 344. Interest thereon shall be addedat the rate of 6 percent as provided inIsis Plumbing & Heating Co,138 NLRB 716I shall further recommend that Respondent be ordered to bargain with the Union,upon request, concerning wages, hours, and conditions of employment, including theuse of male knitters.The nature of the unfair practices committed warrants the inference that Respond-ent maintains an attitude of opposition to the purposes of the Act with respect to theprotection of employee rights in general. It will accordingly be recommended thatRespondent cease and desist from infringing in any manner upon the rights guaran-teed in Section 7 the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Oneita Knitting Mills, Inc., is an employer within the meaning of Section 2(2)of the Act.2. International Ladies' Garment Workers' Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All production and maintenance employees at Respondent's plant at Andrews,South Carolina, including carpenters, truckdrivers, janitors, knitting machine fixer-learners, and sewing machine fixers, but excluding office clerical employees, payrollclerks, foreladies and assistant foreladies, knitting machine fixers, and all other"In the case of the five set-sleeve operators, this would be the date they are returnedto sew-band work.796-027-66-vol 153-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. International Ladies' Garment Workers' Union, AFL-CIO, was in 1963 and1964, and has been at all times material herein, the representative of the employeesin the above-described appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By failing and refusing to bargain in good faith with the Union as the repre-sentative of the employees in the above-described unit, and by unilaterally makingchanges in working conditions, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act.6.By discriminating on and after February 4, 1964, with respect to the hire andtenure of knittersMarjorieWard, Shirley Ackerman, Martha V. Bruce, VirginiaNorris, Susan Turner, Mady Johnson, Lorene Eaddy, Walker Creel, Frances Player,Ruby White, Getty Howard, Cecile Cusack, Dorothy Mau, Dorothy Turner, ClaraMcClary, and Juanita Casselman; set-sleeve operators Lizzie Ward, Christine Floyd,Dorothy Glisson, Odean Smith, and Elma Powell; and other employees Yvonne West,Edna Lee Long, Harris Casselman, Martha Watford, Judy Ackerman, Jack Newton,Richard Cook, Nettie Miriam Owens, Frances Allen, Hazel Brantley, Naomi McGee,Patsy King, Vermie Bodiford, Joyce High, Emma Joan Long, Willa Mae McGee,Evelyn Collins, and Janice Marshall Martin, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.7.By the foregoing conduct, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pur-suant to Section 10(c) of the National Labor Relations Act, as amended, it is herebyrecommended that Respondent, Oneita Knitting Mills, Inc., Andrews, South Caro-lina, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Ladies' Garment Workers' Union,AFL-CIO, or in any other labor organization of its employees, by refusing reinstate-ment to unfair labor practice strikers upon application, by imposing discriminatoryconditions of employment upon reinstated strikers, or by discriminating in any othermanner in regard to hire or tenure of employment, or any term or condition thereof.(b)Unilaterally changing conditions of employment without discussion with theabove-named labor organization as the exclusive bargaining representative of theemployees in the above-described unit.(c) In any other manner interfering with, restraining, or coercing employees inthe right to self-organization, to form labor organizations, to join or assist the above-named or any other labor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from any orall of such activities.2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act:(a)Offer to its 16 knitters, named above, and to its other 18 strikers, namedabove, immediate and full reinstatement to their former positions without prejudiceto seniority or other rights and privileges and make them whole for any loss of paysuffered by reason of the discrimination against them, in the manner provided abovein the section entitled "The Remedy."(b)Restore to the five set-sleeve operators named above the sew-band work whichthey exclusively performed prior to the strike which commenced on July 10, 1963,and make them whole for any loss of pay suffered by reason of the discriminationagainst them on and after February 4, 1964, in the manner provided above in thesection entitled "The Remedy."(c) Bargain collectively, upon request, with the above-named labor organizationas the exclusive representative of the employees in the above-described appropriateunit with respect to rates of pay, wages, hours, or other terms and conditions ofemployment, including the use of male knitters.(d) Preserve and, upon request, make available to the National Labor RelationsBoard and its agents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and all other recordsnecessary to determine the amounts of back pay due under the terms of this recom-mended order. ONEITA KNITTING MILLS, INC.67(e)Post at its plant in Andrews, South Carolina, copies of the attached noticemarked "Appendix." 20Copies of said notice, to be furnished by the Regional Direc-tor for Region 11, shall, after being duly signed by Respondent, be posted by it im-mediately upon receipt thereof and maintained for a period of 60 consecutive daysthereafter in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 11, in writing, within 20 days fromthe date of receipt of this Decision, what steps it has taken to comply herewith.21"'In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order"a In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read* "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT discourage membership in International Ladies' Garment Work-ers'Union, AFL-CIO, or any other labor organization of our employees, byrefusing reinstatement to unfair labor practice strikers, by imposing discrimina-tory conditions of employment upon reinstated strikers, or by discriminating inany other manner in regard to hire or tenure of employment, or any term orcondition thereof.WE WILL NOT unilaterally change conditions of employment without discus-sion of the issue with the above-named labor organization as the exclusiverepresentative of the employees in the unit described below:All production and maintenance employees of our plant at Andrews,South Carolina, including carpenters, truckdrivers, janitors, knitting ma-chine fixer-learners, and sewing machine fixers, but excluding office clericalemployees, payroll clerks, foreladies and assistant foreladies, knitting ma-chine fixers, and all other supervisors.WE WILL offer the employees named below immediate and full reinstatementto their former positions without prejudice to seniority or other rights andprivileges, and WE WILL make them whole for any loss of pay suffered by reasonof our discrimination against them.MarjorieWardCecile CusackNettieMiriam OwensShirley AckermanDorothy MauFrances AllenMartha V. BruceDorothy TurnerHazel BrantleyVirginia NorrisClaraMcClaryNaomi McGeeSusan TurnerJuanita CasselmanPatsy KingMady JohnsonYvonne WestVermie BodifordLorene EaddyEdna Lee LongJoyce HighWalker CreelHarris CasselmanEmma Joan LongFrances PlayerMartha WatfordWillaMae McGeeRuby WhiteJudy AckermanEvelyn CollinsGetty HowardJack NewtonJaniceMarshallMartinRichard CookWE WILL restore to the five set-sleeve operators named below the sew-bandwork which they exclusively performed prior to the strike of July 10, 1963, andWE WILL make them whole for any loss of pay suffered by reason of the dis-crimination against them.LizzieWardDorothy GlissonElma PowellChristine FloydOdean Smith 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL bargain collectively, upon request, with the above-named labororganization as the exclusive representative of the employees in the above-described appropriate unit with respect to rates of pay, wages, hours, or otherterms and conditions of employment, including the use of male knitters.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor orga-nizations, to join or assist the above-named or any other labor organization, tobargain collectively through representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all such activities.All our employees are free to become or remain, or refrain from becoming orremaining, members of the above-named or any other labor organization.ONEITA KNITTING MILLS, INC.,Employer.Dated-------------------By-------------------------------------(Representative)(Title)NOTE.-We will notify any above-named employee, if presently serving in theArmed Forces of the United States, of the right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1831Nissen Building,Winston-Salem, North Carolina, Telephone No. 724-8356, if theyhave any questions concerning this notice or compliance with its provisions.Chicago Federation of Musicians,Local 10, American Federationof MusiciansandShield Radio & T.V. Productions,Inc. and itsagent Martin M. RubensteinandHarry Hawthorne.Cases Nos.13-CB-1466 and 13-CA-5695.June 17,1965DECISION AND ORDEROn September 30, 1964, Trial Examiner Harold X. Summers issuedhisDecision in the above-entitled proceeding, finding that theRespondents had not engaged in the alleged unfair labor practicesand recommending that the consolidated complaint herein be dis-missed in its entirety, as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel, the Respondent Union,the Charging Party, and National Association of Orchestra Leaders,asamicus curiae,filed exceptions to the Trial Examiner's Decisionand briefs in support thereof.The Respondent Union also requestedoral argument.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record1 Because in our opinion the record, exceptions, and briefs adequately set forth theissues and positions of the parties, this request is hereby denied.153 NLRB No. 11.